Citation Nr: 1102499	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-12 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000 
and from January 2005 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for bilateral 
hearing loss disability.

In August 2009, the RO granted entitlement to service connection 
for right ear hearing loss disability.  Thus, the only remaining 
issue is entitlement to service connection for left ear hearing 
loss disability.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left ear 
hearing loss disability is related to active service.  


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.



Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he is entitled to service connection 
for left ear hearing loss.  The Veteran complained of hearing 
loss in service after an improvised explosive device discharged 
approximately 150 feet from him.  Thus, the Veteran had noise 
exposure in service.

The issue is whether the current left ear hearing loss disability 
is attributable to service.  In a July 2009 VA audiological 
evaluation report, the audiologist noted that when the Veteran 
underwent an audiological evaluation in February 2006, and the 
Veteran's left ear hearing loss did not meet the criteria of a 
left ear hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385.  Thus, the audiologist stated that it was not at least 
as likely as not that the left ear hearing loss disability was 
attributable to in-service noise exposure.  However, in a 2010 
opinion, the supervisor of the audiology section of a VA facility 
stated that based on the Veteran's noise exposure in service, his 
current degree and configuration of hearing loss is at least in 
part "at least as likely as not caused by or a result of noise 
exposure while in service."

Accordingly, given the evidence both for and against the claim, 
the Board will resolve reasonable doubt in the Veteran's favor 
and grant entitlement to service connection for a left ear 
hearing loss disability.

The appeal is allowed.  


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


